—Appeal from a judgment of the Supreme Court (Teresi, J.), entered October 10, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this proceeding challenging a determination which found him guilty of violating the prison disciplinary rules prohibiting violent conduct, engaging in a demonstration, refusing a direct order, making threats, violating a facility movement regulation and refusing to accept a double celling assignment. The petition raised an issue of substantial evidence and, accordingly, the proceeding was transferred to this Court pursuant to CPLR 7804 (g). Petitioner thereafter withdrew his assertion that the determination was not supported by substantial evidence and requested that the proceeding be remitted to Supreme Court for disposition of his procedural challenges. This Court granted petitioner’s application and the matter was remitted. Supreme Court dismissed the petition and we affirm.
Initially, the record demonstrates that none of petitioner’s procedural arguments warrant annulment of respondent’s determination and, accordingly, we conclude that Supreme Court’s dismissal of the petition was proper (see, Matter of Sims v Goord, 274 AD2d 701; Matter of Gill v Selsky, 240 AD2d 831). Likewise, there is no merit to petitioner’s assertion that Supreme Court abused its discretion by granting respondent’s motion for an extension of time to file an amended answer which followed petitioner’s withdrawal of his substantial evidence argument and remittal of the proceeding to Supreme Court (see, CPLR 3025 [b]; Morris v Crawford, 281 AD2d 805). Petitioner’s remaining contentions have been examined and found to be either unpreserved for appellate review or without merit.
Cardona, P. J., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.